06/16/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0416


                                      DA 20-0416
                                   _________________

ANNELIES AIKING-TAYLOR,

              Plaintiff and Appellant,

       v.                                                          ORDER

OLIVER SERANG,

              Defendant and Appellee.
                                _________________

      Pursuant to Appellee’s motion for an extension of time to respond to the Petition for
Rehearing, and good cause therefore,
      IT IS ORDERED that Appellant has until June 29, 2021, within which to file his
response.
      No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 16 2021